t c summary opinion united_states tax_court steven rudolph kaldi petitioner v commissioner of internal revenue respondent docket no 5591-06s filed date steven rudolph kaldi pro_se derek w kaczmarek for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner steven rudolph kaldi filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or for pursuant to sec_6330 petitioner seeks review of respondent’s determination background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in las vegas nevada petitioner an insurance agent filed his form_1040 u s individual_income_tax_return for the taxable_year on date showing an underpayment of income_tax the source of the underpayment was a dollar_figure distribution from a qualified retirement account he included the dollar_figure in his gross_income for and reported the corresponding additional early withdrawal tax of dollar_figure under sec_72 petitioner gave dollar_figure of the distribution to his daughter and put the remaining dollar_figure into an investment account managed petitioner had the return prepared by an accountant who had been preparing his taxes since petitioner received a distribution of dollar_figure from a qualified retirement account and properly rolled over all but dollar_figure of that amount into another qualified retirement account petitioner wa sec_57 years of age at the time of the distribution by vestin mortgage the account was a transfer on death account with a listed beneficiary on date respondent assessed the underpayment from petitioner’ sec_2002 tax_return as well as additions to tax for late filing and late payment and statutory interest on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s federal_income_tax liability for the taxable_year petitioner timely requested an administrative appeals hearing respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date determining that he was liable for both the regular_tax and the additional early withdrawal tax on the dollar_figure as well as the additions to tax and interest previously assessed petitioner timely filed a petition with this court at trial petitioner conceded that dollar_figure of his individual_retirement_account ira distribution was properly includable in his income and subject_to the additional 10-percent tax imposed by sec_72 he maintained however that dollar_figure of the petitioner heard about vestin mortgage from a friend who recommended the investment_company because they are on tv all the time according to petitioner’s testimony it was only after he gave vestin mortgage his money that he discovered the company was under investigation by the securities_and_exchange_commission dollar_figure should not have been included as gross_income despite its inclusion on his return and he disputed the assessment of the additions to tax on the basis of reasonable_cause a sec_6330 discussion sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies him or her in writing of the right to a hearing before the appeals_office the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person requesting a hearing may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax if he or she did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 as the underlying tax_liability is properly at issue in this case we decide the issue de novo see 122_tc_1 114_tc_604 114_tc_176 comparable to a refund_suit petitioner bears the burden of proving the error in his self-assessment see eg 890_f2d_1329 5th cir petitioner has not met his burden and consequently we must side with respondent b distributions from individual_retirement_accounts generally a distribution from an ira is includable in the distributee’s gross_income in the year of distribution under the provisions of sec_72 sec_61 sec_408 sec_4974 111_tc_250 distributions made prior to a taxpayer’s attaining the age of 59½ that are includable in income are generally subject_to a 10-percent additional early withdrawal tax unless an exception to the tax applies sec_72 in this case no exception is available to petitioner disability exception sec_72 exempts distributions attributable to the distributee’s being disabled at trial petitioner argued that he was disabled and he testified that he suffers from temporal lobe spiking resulting from a head injury sustained during military service in he testified that the the sec_72 additional tax is intended to discourage premature distributions from retirement plans 106_tc_337 see also s rept pincite c b supp temporal lobe spiking causes severe anxiety and panic attacks and prevented him from working for several years as proof of this disability he offered a copy of his card from the veterans’ administration showing that he is a service-connected disabled veteran receiving medical benefits while we do not doubt petitioner’s ongoing mental health issues from the testimony and evidence presented at trial these issues do not rise to the level of disability as contemplated by the internal_revenue_code for relief from the additional tax imposed by sec_72 disabled as defined in sec_72 means being unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration see also sec_1_72-17a income_tax regs petitioner testified at trial that he was better and had previously been able to regain control of his affairs thus his disability was clearly not of long-continued duration see sec_72 he also testified that he had begun a professional comeback and was recovering from his disability accordingly the court remains unconvinced that petitioner’s disability warrants inclusion under the exception to sec_72 see sec_1_72-17a and income_tax regs further an individual shall not be considered to be disabled unless he furnishes proof of the existence of his disability sec_72 petitioner offered a medical benefits card issued by the veterans’ administration and some brief testimony neither of which rises to a level sufficient to meet the standard required by the internal_revenue_code see sec_72 87_tc_74 petitioner also claimed this tax_court has previously ruled on my late filings and accepted my disability but the issue of petitioner’s disability has never been litigated and decided by this court rather in petitioner’s prior proceeding at docket no 1093-04s regarding taxable_year the court merely entered a decision pursuant to the stipulation of the parties see 345_us_502 only judgments on matters actually litigated between the parties are conclusive in another action 90_tc_162 discussing the requirements for collateral_estoppel affd 904_f2d_525 9th cir hart metal prods corp v commissioner tcmemo_1969_164 holding that the doctrine_of collateral_estoppel does not apply when a decision of the court constitutes only a pro forma acceptance of the parties’ agreement affd 437_f2d_946 7th cir without more persuasive documentation to support petitioner’s claim of disability and without evidence that the disability meets the standard set forth in sec_72 and sec_1_72-17a and income_tax regs we find that no portion of the dollar_figure distributed to petitioner would be exempted from the additional early withdrawal tax on the basis of the disability exception rollovers petitioner argues that dollar_figure of the dollar_figure was rolled over into another ira and should be exempt from both inclusion in his gross_income for and from the additional early withdrawal tax rollover_contributions are not includable in gross_income sec_408 110_tc_110 supplemented 110_tc_346 further rollover_contributions are not subject_to the additional early withdrawal tax sec_408 to qualify as a rollover_contribution a payment or distribution from an individual_retirement_plan must be rolled over into another ira or other qualified_plan within days of the payment or distribution sec_408 110_tc_1 metcalf v commissioner tcmemo_2002_123 affd 62_fedappx_811 9th cir sec_1_408-4 and income_tax regs a fundamental requirement for a rollover_contribution under sec_408 is that funds actually be rolled over or transferred into an ira or other qualified_plan crow v commissioner tcmemo_2002_178 the dollar_figure in question here was not rolled over into an ira or other qualified_plan instead that portion of the distribution was placed into a regular investment account and is thus not exempt from the additional early withdrawal tax or inclusion in petitioner’ sec_2002 gross_income although vestin mortgage does offer qualified iras in order to make a rollover_contribution the person opening such an account would have to utilize the services of a custodian to make a valid transfer of funds petitioner did not employ the use of a custodian when opening his account in addition the documents petitioner filled out to open his account with vestin mortgage indicated that he was interested in a transfer-on-death account an individual_account according to vestin mortgage’s representative a beneficiary designation for an ira would have been filled out with a completely different form thus providing circumstantial evidence of petitioner’s intent petitioner argues that his intent was to open an ira and not an individual_account and he should not be penalized for the mistake it is not unheard of that mistakes such as clerical or bookkeeping errors made on the opening of a new account have later come to light rendering the rollover defective in some way in some rare instances courts have been willing to recharacterize an imperfect transaction as a rollover_contribution when there has been substantial compliance with-- and the fulfillment of--the remaining requirements of the statute see eg 93_tc_114 ira trustee’s error did not preclude rollover treatment because taxpayer had substantially complied with statutory requirements but such treatment is not common and the facts here do not warrant or support a recharacterization see schoof v commissioner supra nonqualification of ira trustee was fundamental defect requiring inclusion of failed rollover into gross_income crow v commissioner supra bank’s mischaracterization of transaction combined with timing error was fatal to taxpayer’s argument that the funds should be treated as a rollover in the instant case petitioner has not demonstrated that he substantially complied with the rollover provisions outlined in the statute nor has he provided us with persusive evidence in support of his claim that his intent was to open an ira rather than a regular investment account with vestin mortgage accordingly the court finds that petitioner did not roll over the dollar_figure into another qualified_retirement_plan and the amount is subject_to the sec_72 additional tax c additions to tax respondent bears the burden of production with respect to the additions to tax see sec_7491 see also eg 118_tc_358 116_tc_438 respondent has met his burden late filing sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 percent for each month or fraction thereof that the return is late not to exceed percent sec_6651 in the absence of an extension the last date for petitioner to file his federal_income_tax return for taxable_year was date sec_6072 sec_7503 petitioner’ sec_2002 return was not filed however until date a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir affg tcmemo_1995_547 a showing of reasonable_cause requires taxpayers to demonstrate they exercised ordinary business care and prudence but were nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs petitioner contends that he had reasonable_cause for filing late and that the late filing of his return is attributable to his disability a taxpayer may have reasonable_cause for failure to timely file a return where the taxpayer or a member of the taxpayer’s family experiences an illness or incapacity that prevents the taxpayer from filing his or her return see eg 979_f2d_1511 11th cir holding that reasonable_cause may be found if a taxpayer convincingly demonstrates that a disability beyond his control rendered him unable to exercise ordinary business care the type of disability required is one that because of severity or timing makes it virtually impossible for the taxpayer to comply--things like emergency hospitalization or other incapacity occurring around tax time 126_f3d_915 7th cir petitioner argued in his posttrial brief that he had been awarded by this court late filing_status under docket 1093-04s as noted above see disability exception supra the previous case to which petitioner was a party resulted in the court’s entering a stipulated decision based on an agreement reached by the parties none of the issues were actually litigated any waiver of additions to tax on the basis of petitioner’s late- filing a return for the taxable_year agreed to by the irs in that case was at the irs’s sole discretion and has no bearing on the instant case petitioner should note that this court has no authority to permanently grant a taxpayer permission to file his or her tax returns in an untimely fashion and that extensions of time to file may be obtained from the irs while we recognize petitioner’s mental health difficulties had some impact on his day-to-day life petitioner employed the same accountant for more than years in fact he testified that his practice was to put all his papers into an envelope and deliver the envelope to his accountant who then prepared his returns petitioner did not explain how his disability prevented him from doing this for the taxable_year in issue or how his disability was so incapacitating as to prevent the exercise of ordinary business care on the basis of the record before us we therefore conclude that petitioner did not demonstrate that his failure to timely file a return was because of reasonable_cause and not willful neglect see sec_301_6651-1 proced admin regs accordingly petitioner is liable for the addition_to_tax under sec_6651 for late payment sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the return on or before the date prescribed for payment of that tax unless the failure was because of reasonable_cause and not willful neglect sec_301_6651-1 proced admin regs petitioner may demonstrate reasonable_cause for late payment by showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs undue_hardship means more than mere inconvenience to the taxpayer see sec_1_6161-1 income_tax regs petitioner mailed in dollar_figure of the almost dollar_figure due at the same time he late-filed hi sec_2002 federal_income_tax return on date he argues that he had reasonable_cause for not paying the full amount of tax due in a timely manner the principal thrust of his argument seems to be that he regretted following his accountant’s advice to report the dollar_figure given to vestin mortgage as an early withdrawal from an ira and he believed he was showing good_faith by sending in any money at all until he had the opportunity to dispute the sum’s inclusion he argued that he thought settling the matter would take only a reasonable period of time days six months petitioner did not however argue any set of facts or circumstances that would lead the court to find that he exercised ordinary business care and prudence in providing for the timely payment of his self- reported tax_liability or that he would have suffered undue_hardship if he had paid the tax in full on its actual due_date date see sec_6072 sec_6151 sec_7503 sec_301 c proced admin regs consequently petitioner is liable for an addition_to_tax under sec_6651 d conclusion to the extent petitioner has made other arguments the court concludes such arguments are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues decision will be entered for respondent
